Holmes, J.
This is an action for false representations in a prospectus. The declaration alleges that all the. statements in the prospectus, and especially certain ones referred to, were false. The judge excluded evidence of the falsity of statements other than those specially referred to. The prospectus was long, and the representations of such a nature that the defendant would have had to be prepared on a wide field of inquiry, if he was bound to be ready to sustain the whole prospectus. As the plaintiff did not see fit to amend, and to specify the statements which he proposed to controvert, after the judge’s ruling, we might hesitate to order a new trial in such a case, even if, as a mere matter of pleading, the declaration was enough to put the truth of the whole prospectus in issue.
But, however this may be, we understand the finding of the judge, that the plaintiff did not rely upon the prospectus, to go to the document as a whole, and to mean that he was satisfied that none of its statements, true or false, operated as an inducement to the plaintiff to subscribe for stock in the company. There would be no significance in the special finding, unless it imported that it was made on grounds which were independent of the evidence excluded, and which made that evidence immaterial. If we are wrong, the fault is in the bill of exceptions, and the excepting party must suffer.
The finding of the judge makes the questions of evidence immaterial. Furthermore, it does not appear that the plaintiff was injured by the answers, and most of the evidence objected to went to the good faith of co-directors who signed the prospectus, and with whom the declaration alleged the defendant to have acted in collusion.

Exceptions overruled.